UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7430


TRAVIS BOULDIN,

                  Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:15-cv-00264-AWA-DEM)


Submitted:   February 25, 2016                 Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis Bouldin, Appellant Pro Se.  Elizabeth Catherine Kiernan,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Bouldin seeks to appeal the magistrate judge’s order

denying several motions in his pending 28 U.S.C. § 2254 (2012)

matter.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,    28     U.S.C.      § 1292       (2012);      Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Bouldin seeks to appeal is neither a final

order    nor   an     appealable       interlocutory           or    collateral       order.

Accordingly,     we    deny     leave      to       proceed   in    forma     pauperis      and

dismiss the appeal for lack of jurisdiction.                           We dispense with

oral    argument      because       the    facts       and    legal    contentions          are

adequately     presented       in    the    materials         before    this    court       and

argument would not aid the decisional process.



                                                                                    DISMISSED




                                                2